Smith, Justice.
The appellant, Linda Hardy, was convicted and sentenced to life imprisonment for felony murder and a consecutive five-year term for possession of a knife during the commission of a crime. We affirm.*
The appellant and victim had been involved in a long and violent relationship. The evidence shows that the appellant and victim were arguing and “scuffling” when she stabbed the victim in the chest with a large butcher knife. The appellant’s brother and a friend witnessed the stabbing and testified that the victim had no weapons in his possession. They also testified that this argument was not especially heated or violent.
The appellant’s single enumeration of error raises the general grounds. Reviewing the evidence in a light most favorable to the verdict, we conclude that a rational trier of fact could have found the defendant guilty as charged beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


All the Justices concur.


 The crime was committed on January 17, 1988. The Thomas County jury returned its verdict of guilty on June 30, 1988. The case was originally filed in the Court of Appeals and transferred to this Court on August 19,1988. Notice of Appeal was filed on July 6,1988. The transcript of evidence was filed on July 24, 1988. The record was docketed in this court on August 22, 1988. The case was submitted on October 7, 1988.